PARSONS, J.
The contract was made between the defendant and the plaintiff’s agent. At the time of the contract, the defendant was in the act of leaving for Virginia, and informed the agent, that he had left a blank with his signature, with Mr. Whitworth, who would sign as his surety, and requested the agent to fill it up for the hire according to the agreement; and the agent proved on the trial, that it was done accordingly, but stated expressly, that nothing was said about the character of the instrument, nor whether it was to be under seal or not. The bill of exceptions is rather obscure in some respects, but it is to be construed most strongly against the plaintiff in error. Our inference from it is that the blank was filled up so as to make it an instrument under seal, by the agent, in the absence of the defendant. It is clear that it did not bind him.
Let the judgment be affirmed.